Citation Nr: 1013966	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1972 to July 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a combined 30 percent rating (based on a formulation of 20 
percent under Diagnostic Codes (Codes) 5257-5259 for 
symptomatic cartilage removal with instability and 10 percent 
under Code 5010 for arthritis) for the Veteran's right knee 
disability.  In January 2010, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  

Review of the claims file did not reveal a document 
identified (or identifiable) as a Substantive Appeal.  
However, the United States Court of Veterans Appeals (Court) 
has consistently held that the Board is not deprived of 
jurisdiction in such a situation.  See Percy v. Shinseki, 23 
Vet. App. 37, 46 (2009) (an untimely Substantive Appeal does 
not bar the Board's exercise of jurisdiction over a matter); 
Gomez v. Principi, 17 Vet. App. 369, 372 (2003) (holding that 
the penalty of dismissal for failure to file a Substantive 
Appeal is expressly permissive); see also Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003) (per curiam) (where 
the RO did not close the appeal, treated the filing as 
timely, and notified the Veteran that his appeal was timely, 
the Board was not deprived of jurisdiction); Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996) (holding that the Board was not 
deprived of jurisdiction where there was no evidence the 
Veteran filed a Substantive Appeal to perfect the claim, and 
the Board proceeded to review the claim, the Board thereby 
waived the filing of a Substantive Appeal as to the matters); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that 
"failure to file a timely [Substantive] Appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the [Board] of jurisdiction.").  

Here, since the RO issued two supplemental statements of the 
case (SSOCs) and scheduled the Veteran for a Travel Board 
hearing, the requirement for a Substantive Appeal is waived; 
the Board will exercise jurisdiction in the matter.  
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veteran was last examined by VA for his right knee 
disability in October 2007.  At the January 2010 Travel Board 
hearing, he testified that the disability has increased in 
severity since that examination.  Specifically, he indicated 
that recently (in approximately October 2009) he was told by 
VA physicians that he had instability in the knee.  (The 
October 2007 VA found no instability.)  Notably, the Veteran 
was given (and wears) a knee brace (suggesting there may be 
instability).  Accordingly, a contemporaneous VA examination 
to assess the current severity of the disability is 
necessary.  

As the most recent VA treatment records associated with the 
Veteran's claims file are from September 2009 (They indicate 
that the Veteran suffers from end-stage osteoarthritis and 
needs a total knee replacement.), it is likely that there are 
more recent records that are outstanding.  Such records are 
essential for a clear picture of the Veteran's disability, 
and must be secured.  

Finally, it is noteworthy that the Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file updated (to the 
present) copies of the complete clinical 
records of all VA treatment and 
evaluations the Veteran has received for 
his right knee.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to ascertain the current severity of his 
service-connected right knee disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
right knee with notation of any additional 
limitations due to pain, weakness, excess 
fatigability, or incoordination.  The 
examiner must specifically note whether 
there is instability or subluxation (if 
not to explain such finding in light of 
the historical findings of instability, 
and that the Veteran wears a knee brace) 
and, if so, the degree of such impairment.  
All functional limitations resulting from 
the right knee disability should be 
identified.  The examiner must explain the 
rationale for all opinions given.  

3.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

